Citation Nr: 0704442	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-44 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an increased initial rating for diabetes 
mellitus type 2 (DM2), currently evaluated as 20 percent 
disabling.  

2.	Entitlement to an increased initial rating for a left eye 
central vein occlusion (a left eye disorder), currently 
evaluated as 30 percent disabling.  

3.	Entitlement to an increased initial rating for 
claudication of the right lower extremity, currently 
evaluated as 20 percent disabling.  

4.	Entitlement to an increased initial rating for 
claudication of the left lower extremity, currently evaluated 
as 20 percent disabling.  

5.	Entitlement to an increased initial rating for 
hypertension, currently evaluated as 10 percent disabling.  

6.	Entitlement to an earlier effective date (EED) for service 
connection for DM2.  

7.	Entitlement to an EED for service connection for the left 
eye disorder.  

8.	Entitlement to an EED for service connection for 
claudication of the right lower extremity.

9.	Entitlement to an EED for service connection for 
claudication of the left lower extremity.  

10.	Entitlement to an EED for 
service connection for hypertension.  

11.	Entitlement to service 
connection for peripheral neuropathy of the hands and feet, 
as secondary to the service-connected DM2.  

12.	Entitlement to an increased 
rate for Special Monthly Compensation (SMC).  

13.	Entitlement to an EED for the 
award for SMC.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from November 1969 to November 
1971.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.    

The issues of whether an increased rate is due for a SMC, and 
whether an EED is due for the initial award of SMC, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board also notes that the veteran has claimed (as noted 
by the veteran's former representative in May 2004 and April 
2005) service connection for a right eye disorder, and for 
peripheral arterial vascular disease as secondary to his 
service-connected DM2.  The Board refers these issues to the 
RO for proper development and adjudication.  


FINDINGS OF FACT

1.	The veteran's activities are not regulated by his service-
connected DM2

2.	The veteran's right eye corrected visual acuity is below 
20/50.  

3.	Prior to December 8, 2004, the veteran's right lower 
extremity claudication was productive of pain, numbness, and 
restricted walking.  

4.	From December 8, 2004, the veteran's right lower extremity 
claudication has been productive of pain, numbness, 
restricted walking, thick, elongated, incurvated, and 
discolored nails, thin, dry, and scaly skin, toe pain on the 
right foot, and calluses.

5.	Prior to December 8, 2004, the veteran's left lower 
extremity claudication was productive of pain, numbness, and 
restricted walking.  

6.	From December 8, 2004, the veteran's left lower extremity 
claudication has been productive of pain, numbness, 
restricted walking, thick, elongated, incurvated, and 
discolored nails, thin, dry, and scaly skin, toe pain on the 
right foot, and calluses.

7.	The veteran's hypertension disorder has been productive of 
diastolic pressure readings under 110, and systolic pressure 
readings under 200.  

8.	The veteran's application for service connection for DM2 
was received by VA on June 12, 2003.  

9.	The veteran's application for service connection for 
disorders secondary to his DM2 - to include a left eye 
disorder, bilateral lower extremity claudication, and 
hypertension - was received by VA on June 23, 2003.  

10.	The veteran is currently service connected for DM2.  

11.	The evidence indicates that the veteran does not have a 
current peripheral neuropathy disorder.  

12.	A peripheral neuropathy disorder is not proximately due 
to, a result of, or aggravated by the service-connected DM2.    

13.	The veteran served in the Republic of Vietnam.  

14.	A peripheral neuropathy disorder was not manifested 
during the veteran's active military service or within one 
year after service, and is not otherwise related to such 
service.


CONCLUSIONS OF LAW

1.	The schedular criteria for an initial rating in excess of 
20 percent, for service-connected DM2, have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2006).

2.	The schedular criteria for an initial rating in excess of 
30 percent, for the service-connected left eye disorder, have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Code 6070 (2006).

3.	The schedular criteria for an initial rating in excess of 
20 percent, for service-connected claudication of the right 
lower extremity, had not been met or approximated prior to 
December 8, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7114 (2006).

4.	The schedular criteria for a higher initial rating of 40 
percent, for service-connected claudication of the right 
lower extremity, have been approximated beginning December 8, 
2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7114 (2006).

5.	The schedular criteria for an initial rating in excess of 
20 percent, for service-connected claudication of the left 
lower extremity, had not been met or approximated prior to 
December 8, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7114 (2006).

6.	The schedular criteria for a higher initial rating of 40 
percent, for service-connected claudication of the left lower 
extremity, have been approximated beginning December 8, 2004.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7114 (2006).

7.	The schedular criteria for an initial rating in excess of 
10 percent, for service-connected hypertension, have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  

8.	The criteria for an earlier effective date, for the award 
of service connection for DM2, have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155, 3.157, 3.160, 3.400(b)(2), (o)(1) (2006).

9.	The criteria for an earlier effective date, for the award 
of service connection for a left eye disorder, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.155, 3.157, 3.160, 3.400(b)(2), (o)(1) (2006).

10.	The criteria for an earlier effective date, for the 
award of service connection for claudication of the right 
lower extremity, have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.160, 
3.400(b)(2), (o)(1) (2006).

11.	The criteria for an earlier effective date, for the 
award of service connection for claudication of the left 
lower extremity, have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.160, 
3.400(b)(2), (o)(1) (2006).

12.	The criteria for an earlier effective date, for the 
award of service connection for hypertension, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.155, 3.157, 3.160(b), 3.400(b)(2), (o)(1) (2006).  

13.	A peripheral neuropathy disorder is not proximately due 
to or the result of the service-connected DM2.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310(a) (2006).  

14.	A peripheral neuropathy disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings and earlier 
effective dates for several service-connected claims, and 
service connection for another claim.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in July 2003 and September 2003.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed 
the veteran of the elements comprising his claims and the 
evidence needed to substantiate the claims.  These letters 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which VA should 
obtain for the veteran (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  
These letters advised the veteran of the respective duties of 
the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  Id.  And these letters were issued 
prior to the initial adjudications of his claims in November 
2003, March 2004, and November 2004.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).   

The Board notes a deficiency with VCAA notification, however.  
In the July 2003 and September 2003 letters from the RO, VA 
did not provide the veteran with information regarding 
disability ratings and effective dates for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
here.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328.  As will be noted 
below, all but two of the veteran's claims will be denied.  
As such, he will not be negatively affected by the lack of 
notice regarding ratings and effective dates.  As for the 
claims that will be granted (increased rating for bilateral 
claudication of the extremities), the Board finds no 
prejudice to the veteran as any defect with respect to the 
notice will be rectified by the RO when effectuating the 
award of benefits.  In sum, the Board finds that VA satisfied 
VCAA notification requirements here.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal, and 
provided the veteran with compensation examinations for the 
claims decided below.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claims for Increased Rating

The veteran contends that increased initial ratings are due 
for his service-connected DM2, left eye disorder, 
hypertension, and claudication of his left and right lower 
extremities.  As will be detailed below, the Board disagrees 
with his claims.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

	Diabetes Mellitus, type 2

The veteran claimed service connection for DM2 in June 2003.  
In a November 2003 rating decision, the RO granted the 
veteran's claim, and assigned a 20 percent rating with an 
effective date of June 12, 2002.  In his April 2004 notice of 
disagreement (NOD), the veteran argued for a higher initial 
evaluation.  For the reasons set forth below, the Board 
disagrees with his claim, and finds a rating in excess of 20 
percent unwarranted during the appeal period.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim). 

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  Ratings of 10, 20, 40, 60, and 
100 percent are authorized under the code provision.  As the 
veteran has already been rated as 20 percent disabled for his 
DM2, the Board will only address that criteria providing for 
a higher rating here.  And, as the Board finds an increase 
unwarranted here, the Board will only address the criteria 
that would need to be satisfied for the next highest 
evaluation - i.e., a 40 percent rating.  

A rating of 40 percent is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  
Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1) (2006).

The relevant medical evidence of record consists of August 
2003, February 2004, and August 2004 VA compensation 
examination reports, a February 2005 VA medical opinion, and 
VA treatment records dated between February 2004 and August 
2005.  This evidence makes clear that the veteran has DM2, 
that he is treated with insulin for this disorder, that he 
may be restricted to a 1500-calorie diet (See August 2003 and 
February 2004 VA reports) and that he has had high blood 
sugar readings in the past.  But nowhere in the record is it 
indicated that the veteran's activities are in any way 
regulated by his DM2.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  Nothing in the record contradicts the August 2003 VA 
compensation examiner who specifically stated that "there 
are no restricted activities."  As such, a 40 percent rating 
is not warranted here under DC 7913 at any time during the 
pendency of the appeal.  See Fenderson, supra.  

As the preponderance of the evidence is against the veteran's 
increased rating claim for DM2, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany, supra.

	Left Eye Disorder 

The veteran claimed service connection for DM2 "and 
secondary conditions" in June 2003.  He claimed that a left 
eye disorder was secondary to his DM2.  In a November 2003 
rating decision, the RO granted secondary service connection 
on this basis, assigned a 30 percent evaluation, and assigned 
an effective date of June 12, 2002.  In his April 2004 NOD, 
the veteran argued for a higher initial evaluation.  For the 
reasons set forth below, the Board disagrees with his claim, 
and finds a rating in excess of 30 percent unwarranted at any 
time during the appeal period.  See Fenderson, supra.   

Eye disorders are rated under DCs 6000 through 6092.  As the 
veteran's eye disorder is characterized by one eye having 
only light perception, the RO rated the veteran's eye 
disorder under DC 6070.  Diagnostic Code 6070 authorizes a 30 
percent evaluation where the evidence shows vision in one eye 
characterized by having only light perception (or by 
blindness), and corrected visual acuity in the other eye of 
20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Codes 6070.  
To warrant an increased evaluation for this type of disorder 
(i.e., to 40 percent), the evidence must show corrected 
visual acuity in the better eye of 20/50.  See 38 C.F.R. § 
4.84a, DC 6069.    

The medical evidence of record consists of a June 2003 letter 
from the veteran's private physician, a September 2003 VA 
compensation examination report, a June 2004 letter from 
another of the veteran's private physicians, and VA treatment 
records dated in July 2005.  These records show that the 
veteran is "essentially legally blind in the left eye."  As 
the examiners describe, the veteran's DM2 caused him a 
central retinal vein occlusion in the left eye which resulted 
in a catastrophic loss of vision and glaucoma.  The veteran 
underwent surgery in 2001 for this disorder.  None of this 
evidence shows, however, that the veteran's right eye visual 
acuity meets the 20/50 measurement necessary for an increased 
rating to 40 percent.  See 38 C.F.R. § 4.84a, DC 6069.  In 
fact, the September 2003 VA examiner found the veteran's 
right eye visual acuity to be 20/20 and normal.  As such, an 
increased rating (i.e., 40 percent) is not warranted here 
under 38 C.F.R. § 4.84a at any time during the pendency of 
the appeal.  See Fenderson, supra.  

As the preponderance of the evidence is against the veteran's 
increased rating claim for a left eye disorder, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert and Alemany, both 
supra.  

  	Claudication Right and Left Lower Extremities 

In the veteran's service connection claim for DM2 and 
"secondary conditions" in June 2003, the veteran claimed 
that lower extremity vascular disorders were secondary to his 
DM2.  In a November 2004 rating decision, the RO granted 
secondary service connection for claudication of the right 
and left lower extremity, assigning a 20 percent evaluation 
for each and an effective date of June 12, 2002 for each.  In 
a December 2004 NOD, the veteran argued for a higher initial 
evaluation.  For the reasons set forth below, the Board 
agrees that an increased rating is due here.  The Board finds 
that, from December 8, 2004, a 40 percent evaluation is due 
for each of the veteran's lower extremities.  See Fenderson, 
supra.   

Claudication of the extremities is rated under DC 7114 of 38 
C.F.R. § 4.104.  Ratings of 20, 40, 60, and 100 percent are 
authorized under this code provision.  As the veteran has 
already been rated as 20 percent disabled, the Board will 
only address that criteria providing for a higher rating 
here.  And, as the Board finds an increase to 40 percent (but 
not higher) warranted here for a portion of the period of 
appeal, the Board will only address the criteria listed for 
40 and 60 percent ratings under DC 7114.    

Under DC 7114, a 40 percent rating is warranted where there 
is claudication on walking between 25 and 100 yards on a 
level grade at 2 miles per hour, and; trophic changes (thin 
skin, absence of hair, dystrophic nails) or ankle/brachial 
index of 0.7 or less.  A 60 percent rating is warranted where 
there is claudication on walking less than 25 yards, on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.  This code provision notes that the ankle/brachial 
index is the ratio of the systolic blood pressure at the 
ankle (determined by Doppler study) divided by the 
simultaneous brachial artery systolic blood pressure, and 
notes that the normal index is 1.0 or greater.  38 C.F.R. § 
4.104, DC 7114.    

As the Board finds staged ratings appropriate here, the Board 
will address the evidence separately (i.e., prior to and 
after December 8, 2004).  See Fenderson, supra.  

Before December 8, 2004:

Prior to December 8, 2004, the Board finds the assigned 20 
percent rating to be appropriate here.  The relevant medical 
evidence of record before December 8, 2004 consists of the 
August 2003 VA examination report, the February 2004 VA 
examination report, a June 2004 private examination report, 
an August 2004 VA examination report, and a February 2005 
addendum to the August 2004 VA report.  This evidence shows 
the veteran's complaints of numbness and pain in his lower 
extremities and his claims to pain when walking, but the 
evidence does not show trophic changes (thin skin, absence of 
hair, dystrophic nails) or ankle/brachial index of 0.7 or 
less.  See 38 C.F.R. § 4.104, DC 7114.    

Specifically, the August 2003 VA examiner reviewed the 
veteran's disorders, and those particularly related to his 
DM2.  The examiner noted that the veteran had mild numbness 
in his feet, but no muscle wasting, trophic ulcers of the 
feet, and no dermatitis.  The examiner found right leg pedal 
pulses, dorsalis pedis 1+, posterior tibial 1+, and left 
posterior tibial 2+ and dorsalis pedis 2+.  The examiner 
found no ischemic signs.    

The February 2004 VA examiner noted the veteran's complaints 
of bilateral foot pain and numbness.  The veteran reported 
that he feels pain at the bottom of his feet, and numbness at 
the top of the feet.  He stated that walking one city block, 
sitting long periods of time, and cold weather aggravates the 
pain.  On examination, the examiner noted even gait, but that 
the veteran had difficulty initiating and maintaining a 
tandem gait.  The examiner found dorsiflex strength in the 
feet of 4/5.  The examiner found reduced vibratory sensorium 
in the ankles, and tops and bottoms of the feet.  The 
examiner found the plantar, patellar, and Achilles reflexes 
blunted, but found no clonus.  He noted heavy callous 
formation over the right heel.  But the examiner found no 
fatigue or weakness on examination.  And significantly, motor 
and sensory nerve conduction testing showed the veteran's 
lower extremities to be normal.  As the veteran claimed his 
numbness to be worse in his right lower extremity, that 
extremity was tested.  According to the examiner, these 
studies resulted in normal findings with no elecrodiagnostic 
evidence of neuropathy or mononeuropathy in the tested 
extremity.  

Likewise, the June 2004 private examination report indicated 
"no electrical signs of peripheral neuropathy."  

The August 2004 VA examiner noted the veteran's complaints of 
pain in his calfs, and that he had not experienced this pain 
prior to being diagnosed with DM2.  The veteran reiterated 
the onset of this pain following walking one city block.  He 
also claimed throbbing at night and coldness sensation.  This 
examiner noted that he requested that the veteran submit to 
him "lower venous Dopplers that were done within this year 
at Bronson[.]"  On examination, the examiner noted dorsalis 
pedis pulses of +2/+2 right to left.  He noted the lower 
extremities as warm to touch, and found no cyanosis or 
clubbing.  He noted evidence of reduced blood pressure in the 
lower extremities, and diagnosed the veteran with peripheral 
vascular disease and lower extremity claudication.  

In a February 2005 addendum, the August 2004 VA examiner 
stated that, during the August 2004 examination, he noted 
"significant venous Dopplers that showed peripheral vascular 
disease bilaterally."  He noted that on clinical examination 
the veteran was found to have full gait with no weakness.  He 
noted that the prior private and VA electromyelographic and 
nerve conduction studies showed a normal assessment with 
regard to the veteran's neuromuscular system.  Finally, the 
examiner reiterated his findings that the veteran has in his 
lower extremities claudication due to peripheral vascular 
disease, but not peripheral neuropathy.  

In summary, this evidence shows the veteran's complaints of 
numbness, pain, and difficulty walking.  However, the 
evidence does not show trophic changes (thin skin, absence of 
hair, dystrophic nails) or ankle/brachial index of 0.7 or 
less.  As such, a 40 percent rating is not warranted for this 
period under 38 C.F.R. § 4.104, DC 7114.     

As of December 8, 2004:

By contrast, the Board finds a 40 percent rating warranted 
from December 8, 2004.  The relevant medical evidence of 
record since then consists of VA treatment records dated from 
December 2004 to August 2005.  These records, dated as early 
as December 8, 2004, contain VA podiatrist treatment notes 
reflecting VA podiatry treatment, showing the veteran's 
complaints of and treatment for thick, elongated, incurvated, 
and discolored nails, for thin, dry, and scaly skin, for toe 
pain on the right foot, and for calluses.  Evidence of these 
symptoms, along with the evidence of record of the veterans' 
difficulty walking, and lower extremity numbness and pain, 
warrants the assignment of a 40 percent evaluation from 
December 8, 2004.  38 C.F.R. § 4.104, DC 7114.    

The Board finds the assignment of a 60 percent evaluation 
unwarranted here however.  There is no evidence of record of 
persistent coldness of the lower extremities, or of an 
ankle/brachial index of 0.5 or less.  Rather - as the August 
2004 VA report showed - the evidence indicates warmth in the 
veteran's lower extremities, and again, there is no evidence 
of a low ankle/brachial index.  38 C.F.R. § 4.104, DC 7114.    

Regarding ankle/brachial index testing, the record indicates 
that the veteran was to submit information of such testing to 
VA from a healthcare facility named "Branson."  The August 
2004 VA report indicated that the veteran was supposed to 
submit lower venous Dopplers from Branson to VA, but that 
that did not occur.  The Board notes that the veteran has the 
responsibility to present and support a claim for VA 
benefits.  38 U.S.C.A. § 5107(a), 38 C.F.R. § 3.655.  See 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty 
to assist in development of a claim is not "a one way 
street").  As the record indicates that Doppler testing did 
occur, but that the veteran neglected to submit these 
records, the Board finds further examination in this regard 
unnecessary.  

	Hypertension

The veteran claimed service connection for DM2 and 
"secondary conditions" in June 2003.  He later claimed in 
May 2004 that hypertension was secondary to his DM2.  In a 
November 2004 rating decision, the RO granted the veteran's 
claim, and assigned a 10 percent rating with an effective 
date of June 12, 2002.  In his December 2004 NOD the veteran 
argued for a higher initial evaluation.  For the reasons set 
forth below, the Board disagrees with his claim, and finds a 
rating in excess of 10 percent unwarranted at any time during 
the appeal period.  See Fenderson, supra.   

Ratings of hypertension are governed by specific criteria and 
principles set forth in 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Ratings of 10, 20, 40, and 60 percent are authorized 
under the code provision.  As the veteran has already been 
rated as 10 percent disabled for his hypertension, the Board 
will only address that criteria providing for a higher rating 
here.  And, as the Board finds an increase unwarranted here, 
the Board will only address the criteria that would need to 
be satisfied for the next highest evaluation - i.e., a 20 
percent rating.  Under DC 7101, a 20 percent rating is 
provided if diastolic pressure is predominantly 110 or more, 
or if systolic pressure is predominantly 200 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101.

The Board has reviewed the medical evidence of record, from 
the August 2003 VA examination noted above, to the VA 
treatment records dated until August 2005.  There are many 
blood pressure readings of record, and each reflects 
diastolic pressure readings below 110 and systolic pressure 
readings below 200 (i.e., 8/03 - 160/100; 8/04 - 125/95, 
139/98, 129/80, 130/90, 110/60; 11/04 - 124/78; 12/04 - 
136/80; 3/05 - 101/61; 4/05 - 135/65; 7/05 - 107/60, 118/65).  
As such, the Board finds a rating in excess of 10 percent 
unwarranted for hypertension.   

As the preponderance of the evidence is against the veteran's 
increased rating claim for hypertension, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert and Alemany, both supra.  

Finally, the Board finds an extraschedular rating unwarranted 
here for any of the veteran's service-connected disorders.  
Application of the regular schedular standards is found 
practicable in this matter.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  The Merits of the Claims for Earlier Effective Dates

The veteran claims that EEDs are due for service connection 
for DM2, the left eye disorder, bilateral claudication of the 
lower extremities, and hypertension.  For the reasons set 
forth below, the Board disagrees with these claims.    

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (2002); 38 
C.F.R. § 3.400 (2005).  

The record clearly shows here that the veteran filed an 
original service connection claim for DM2 on June 12, 2003.  
The veteran claimed that he incurred this disorder as a 
result of his exposure to Agent Orange and other herbicides 
while serving in Vietnam.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a) (2006).  Statements received by 
VA on June 23, 2003, from the veteran's former representative 
(The American Legion), indicated that the veteran also wanted 
to claim service connection for disorders secondary to his 
DM2.  In November 2003 and March 2004 ratings decisions, the 
RO service connected the veteran for DM2, and as secondary to 
DM2, service connected the veteran's left eye disorder, 
claudication of the lower extremities, and hypertension.  The 
RO then assigned for each of these findings an effective date 
of June 12, 2002 - a full year prior to receipt of the claim 
for DM2.  In the rating decisions, the RO explained that it 
awarded the June 12, 2002 effective date because medical 
evidence of record indicated the existence of the service-
connected disorders prior to receipt of the original DM2 
service connection claim on June 12, 2003.  See 38 C.F.R. § 
3.157.  

The veteran now maintains that effective dates for the 
findings of service connection are due as of May 1995.  In 
support, the veteran states that he mentioned to VA in a 1995 
hearing that he was then diagnosed with DM2.  

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155.  Under 38 
C.F.R. § 3.155(a), a communication or action by a claimant, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, may be considered an informal claim.  
But such an informal claim must identify the benefit sought - 
VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  38 C.F.R. § 
3.155; Brannon v. West, 12 Vet. App. 32, 35 (1998).  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that, while the Board must interpret a veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran).  

In this matter, the record demonstrates that, as early as 
March 1995, VA authorities were aware of the veteran's 
diagnosed DM2.  VA medical records dated from March 1995 
reflect the veteran's treatment for DM2.  And a transcript of 
a July 1995 RO personal hearing shows that the veteran did in 
fact mention that he was then diagnosed with DM2.  Moreover, 
VA records dated in the 1990s also indicate the veteran's 
suspicion that he may have been exposed to, and harmed by, 
herbicides during his service in Vietnam.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a).  October 1990 VA 
treatment records indicate that the veteran underwent an 
"A.O. exam", that he was tested for "possible herbicide 
exposure", and that he attended an "Agent Orange follow-
up[.]"  November 1998 VA treatment records indicate that the 
veteran again underwent an "Agent Orange exam."  And in 
statements received in December 1998 and January 1999, the 
veteran claimed service connection for tumors, secondary to 
Agent Orange exposure (which the RO denied in an unappealed 
October 1999 rating decision).  

In none of the veteran's many submissions to the Board prior 
to June 2003, however, did the veteran even hint that he was 
interested in claiming service connection for DM2, or related 
disorders.  Until June 2003, he did not, either expressly or 
impliedly, file a formal or informal claim for service 
connection for DM2 or related disorders.  Only in June 2003, 
did the veteran clearly indicate his intention that service 
connection was due here for DM2 and related disorders.  As 
such, the RO correctly relied on this submission in awarding 
an effective date for the award of service connection here.  
In view of the foregoing, the Board finds that effective 
dates are not due prior to June 12, 2002 for the grants of 
service connection for DM2, the left eye disorder, bilateral 
claudication of the lower extremities, and hypertension.      

As the preponderance of the evidence is against the veteran's 
EED claims, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
and Alemany, both supra.  




IV.  The Merits of the Claim for Service Connection

Based on the veteran's June 2003 claims for DM2 and related 
disorders, the RO adjudicated a service connection claim for 
peripheral neuropathy of the hands and feet in a March 2004 
rating decision.  In that decision, the RO found no evidence 
of record indicating that the veteran had peripheral 
neuropathy.  The Board agrees with this finding.  

In his submissions to VA since that rating decision, the 
veteran has alternatively contended that his claimed 
peripheral neuropathy is directly related to service (See 38 
C.F.R. § 3.303), is related to service as a result of 
exposure to Agent Orange and other herbicides while serving 
in Vietnam (See 38 C.F.R. § 3.313), and is related to the 
service-connected DM2 and therefore secondarily related to 
service (See 38 C.F.R. § 3.310).  

The Board finds service connection unwarranted under any of 
these theories of recovery, or under any other, for one 
simple reason - the record shows that the veteran does not 
have a current peripheral neuropathy disorder.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held that "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Given the lack of 
evidence of a current disability, service connection for 
peripheral neuropathy must be denied. 

The relevant medical evidence reviewed by the Board consists 
of the February 2004 VA examination report, a June 2004 
private electromyography report, the February 2005 addendum 
to the August 2004 VA examination report, and VA treatment 
records.  

The February 2004 VA examiner reported the veteran's 
complaints of having numb hands and feet.  The examiner found 
reduced sensorium in the veteran's hands and feet.  But 
concluded that he was unable to make a determination of the 
nature of exam findings and whether the veteran had 
neuropathy.  Moreover, an electrodiagnostic study conducted 
for the exam found the veteran without evidence of 
neuropathy.  The June 2004 private report found the veteran 
with "no electrical signs of peripheral neuropathy."  The 
February 2005 VA examiner found, after reviewing the record, 
that "the findings in the veteran's hands and feet are not 
likely diabetic neuropathy and more likely [are] reflective 
of claudication, residuals from peripheral arterial vascular 
disease."

As the competent evidence of record preponderates against the 
veteran's claim to a current peripheral neuropathy disorder, 
the Board finds that his service connection claim must 
necessarily fail.  38 U.S.C.A. § 5107(b); Gilbert and 
Alemany, both supra.  

Finally, the Board notes that it has closely reviewed and 
considered each of the veteran's statements.  But these 
statements are insufficient to prove the veteran's claims - 
to either in-service injuries or to post-service 
symptomatology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(laypersons are not competent to render medical opinions as 
to etiology or diagnosis).  


ORDER

1.	Entitlement to an increased initial rating for DM2 is 
denied.    

2.	Entitlement to an increased initial rating for a left eye 
disorder is denied.    

3.	Entitlement to an increased initial rating for 
claudication of the right lower extremity is denied prior to 
December 8, 2004.    

4.	Entitlement to an increased initial rating for 
claudication of the left lower extremity is denied prior to 
December 8, 2004.    

5.	A higher initial rating of 40 percent, for claudication of 
the right lower extremity, is granted beginning December 8, 
2004, subject to the law and regulations controlling the 
award of monetary benefits.    

6.	A higher initial rating of 40 percent, for claudication of 
the left lower extremity, is granted beginning December 8, 
2004, subject to the law and regulations controlling the 
award of monetary benefits.    

7.	Entitlement to an increased initial rating for 
hypertension is denied.    

8.	Entitlement to an EED for service connection for DM2 is 
denied.  

9.	Entitlement to an EED for service connection for the left 
eye disorder is denied.   

10.	Entitlement to an EED for 
service connection for claudication of the right lower 
extremity is denied.  

11.	Entitlement to an EED for 
service connection for claudication of the left lower 
extremity is denied.    

12.	Entitlement to an EED for 
service connection for hypertension is denied.    

13.	Entitlement to service 
connection for peripheral neuropathy of the hands and feet is 
denied.   


REMAND

The record contains no VCAA notice regarding the veteran's 
claim for a SMC, his claim for an increase of this SMC to 
include entitlement to Aid and Attendance, and his claim for 
an earlier effective date for the SMC.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VCAA 
requirements, the veteran should be 
issued notification for his claim for 
an SMC, his claim for an increased 
rate, and his claim for an EED for an 
SMC.    

2.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


